Citation Nr: 0903836	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected residual, low back injury, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected headaches due to undiagnosed illness, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1982 to 
October 1986 and from October 1987 to September 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss was also on appeal from 
the January 2005 rating decision.  The veteran submitted a 
notice of disagreement in June 2005 and a statement of the 
case was issued in September 2005.  However, the veteran 
failed to submit a substantive appeal.  Thus, this issue is 
no longer in appellate status. 


FINDING OF FACT

In a January 2009 statement to the Board, the veteran 
indicated that he no longer wished to pursue an appeal on the 
issues of entitlement to increased evaluations for his 
service-connected residual, low back injury, and headaches 
due to undiagnosed illness.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to the issues of entitlement to 
increased evaluations for his service-connected residual, low 
back injury, and headaches due to undiagnosed illness have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement 
submitted to the Board in January 2009, withdrew his appeal 
as to the issues of entitlement to increased evaluations for 
his service-connected residual, low back injury, and 
headaches due to undiagnosed illness.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues 
and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for the veteran's service-connected residual, low 
back injury, and headaches due to undiagnosed illness is 
dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


